 

Exhibit 10.2

 



RULE 144A GLOBAL NOTE
representing
CLASS A NOTES DUE 2027

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) TO A PERSON (1) THAT IS A “QUALIFIED PURCHASER”
(WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”) AND THE RULES THEREUNDER) OR AN ENTITY BENEFICIALLY
OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS (AS DEFINED FOR PURPOSES OF SECTION
3(c)(7) OF THE INVESTMENT COMPANY ACT), (2) THAT IS (X) A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT, AS
AMENDED (“RULE 144A”)) OR (Y) AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(A) OF REGULATION D UNDER THE SECURITIES ACT, AS AMENDED) WHO IS PURCHASING
THIS NOTE IN A NON-PUBLIC TRANSACTION, (3) THAT WAS NOT FORMED FOR THE PURPOSE
OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH BENEFICIAL OWNER OF THE HOLDER IS A
QUALIFIED PURCHASER), (4) THAT HAS RECEIVED THE NECESSARY CONSENT FROM ITS
BENEFICIAL OWNERS WHEN THE HOLDER IS A PRIVATE INVESTMENT COMPANY FORMED BEFORE
APRIL 30, 1996, (5) THAT IS NOT A BROKER-DEALER WHICH OWNS AND INVESTS ON A
DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF ISSUERS THAT ARE
NOT AFFILIATED PERSONS OF THE DEALER AND (6) THAT IS NOT A PLAN REFERRED TO IN
PARAGRAPH (A)(1)(i)(D) OR (A)(1)(i)(E) OF RULE 144A OR A TRUST FUND REFERRED TO
IN PARAGRAPH (A)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, IF
INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE BENEFICIARIES OF
THE PLAN OR (B) TO A PERSON THAT IS NOT A “U.S. PERSON” (AS DEFINED IN
REGULATION S UNDER THE SECURITIES ACT), AND IS NOT ACQUIRING A BENEFICIAL
INTEREST HEREIN FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S, AND, IN EACH CASE, IN COMPLIANCE
WITH THE CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE
REFERRED TO HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY
APPLICABLE JURISDICTION. THE ISSUER OF THIS NOTE HAS NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE INVESTMENT COMPANY ACT.

 

THE ISSUER, OR ON ITS BEHALF, THE COLLATERAL MANAGER, HAS THE RIGHT, UNDER THE
INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN THIS NOTE THAT IS A
U.S. PERSON AND IS NOT BOTH (A) A “QUALIFIED PURCHASER” OR AN ENTITY
BENEFICIALLY OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS (AS DEFINED FOR PURPOSES
OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) AND (B) (1) A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR (2)
AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE
SECURITIES ACT, AS AMENDED) WHO IS PURCHASING THIS NOTE IN A NON-PUBLIC
TRANSACTION TO SELL ITS INTEREST IN THE NOTE, OR MAY SELL SUCH INTEREST ON
BEHALF OF SUCH OWNER.

 

 

 



EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
NOTE OR AN INTEREST HEREIN WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”) OR THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
AND (B) IF IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT
TO ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW OR REGULATION THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF ERISA OR
SECTION 4975 OF THE CODE (ANY SUCH LAW OR REGULATION AN “OTHER PLAN LAW”), ITS
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR AN INTEREST HEREIN WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH OTHER PLAN LAW.

 

ANY TRANSFER OF A BENEFICIAL INTEREST IN THIS NOTE IN VIOLATION OF THE FOREGOING
SHALL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY NOTICE OR INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE TRUSTEE, THE NOTE REGISTRAR OR ANY INTERMEDIARY.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

 2 

 

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE OR ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED APPLICABLE TAX CERTIFICATIONS (GENERALLY, IN THE
CASE OF U.S. FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR
APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES
PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE
INTERNAL REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF
A PERSON THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION
7701(a)(30) OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING
OBLIGATIONS MAY RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE,
INCLUDING U.S. FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE WILL
BE REQUIRED TO PROVIDE ANY INFORMATION AS IS NECESSARY (IN THE SOLE
DETERMINATION OF THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT) FOR THE ISSUER,
THE TRUSTEE AND ANY PAYING AGENT TO DETERMINE THEIR OBLIGATIONS UNDER FATCA (AS
DEFINED IN THE INDENTURE REFERRED TO HEREIN) (OR ANY INTERGOVERNMENTAL AGREEMENT
ENTERED INTO IN CONNECTION THEREWITH) OR ANY SIMILAR LAW.

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE AGREES TO TREAT THIS NOTE FOR
UNITED STATES FEDERAL, STATE AND LOCAL INCOME, SINGLE BUSINESS AND FRANCHISE TAX
PURPOSES AS AN EQUITY INTEREST IN THE ISSUER.

 

 3 

 

 

MURRAY HILL FUNDING II, LLC

 

RULE 144A GLOBAL NOTE
representing
CLASS A NOTES DUE 2027

 

Up to U.S.$24,358,976

 

A/R-3

 

December 1, 2017

 

CUSIP No.: 62706R AA5

 

ISIN No.: US62706RAA59

 

Murray Hill Funding II, LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promise to pay to CEDE & CO. or its
registered assigns, upon presentation and surrender of this Class A Note (except
as otherwise permitted by the Indenture referred to below), the principal sum as
indicated on Schedule A hereto on May 19, 2027, (the “Stated Maturity”) except
as provided below and in the Indenture.

 

The obligations of the Issuer under this Class A Note and the Indenture are
limited recourse obligations of the Issuer payable solely from the Collateral in
accordance with the Indenture, and following the realization of the Collateral
in accordance with the Indenture and the application of such amounts in
accordance with the terms of the Indenture, all claims of the Holders of Class A
Notes shall be extinguished and shall not thereafter revive.

 

The Issuer promises to pay interest, if any, on each Payment Date commencing
June 14, 2017 (or, if any such day is not a Business Day, the next succeeding
Business Day), in accordance with Section 11.1(a) of the Indenture. The interest
so payable on any Payment Date will, as provided in the Indenture, be paid to
the Person in whose name this Class A Note (or one or more predecessor Class A
Notes) is registered at the close of business on the Record Date for such
interest, which shall be the day (whether or not a Business Day) immediately
prior to such Payment Date.

 

This Class A Note is one of the “Delayed Draw Notes” and is issued pursuant to
and is entitled to the benefits of the Indenture, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Delayed Draw Note evidenced hereby was issued and is to be repaid.

 



 4 

 

 

The principal of this Class A Note matures at par and is due and payable on the
Stated Maturity, unless the principal of this Class A Note becomes due and
payable at an earlier date by declaration of acceleration, Optional Redemption,
Tax Redemption or otherwise. Notwithstanding the foregoing, the payment of
principal of this Class A Note may only occur in accordance with the Priority of
Payments.

 

All payments made by the Issuer under this Class A Note will be made without any
deduction or withholding for or on account of any tax unless such deduction or
withholding is required by applicable law, as modified by the practice of any
relevant governmental authority, then in effect or is required pursuant to the
Issuer’s agreement with a governmental authority. If the Issuer is so required
to deduct or withhold, then the Issuer will not be obligated to pay any
additional amounts in respect of such withholding or deduction.

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Authorized
Officers, this Class A Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

 

This Class A Note is one of a duly authorized issue of Class A Notes due 2027
(the “Class A Notes”) issued and to be issued under an amended and restated
indenture dated as of December 1, 2017 (as amended, supplemented, restated or
otherwise modified from time to time, the “Indenture”) between the Issuer and
U.S. Bank National Association, as trustee (the “Trustee”, which term includes
any successor trustee as permitted under the Indenture) and, solely as expressly
specified therein, in its individual capacity. Reference is hereby made to the
Indenture and all indentures supplemental thereto for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Issuer, the Trustee and the Holders of the Class A Notes and the terms upon
which the Class A Notes are, and are to be, authenticated and delivered. In the
event of any conflict or inconsistency between the Indenture and this Class A
Note, the Indenture shall control.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Transfers of this Rule 144A Global Note shall be limited to transfers of such
Global Note in whole, but not in part, to a nominee of DTC or to a successor of
DTC or such successor of DTC or such successor’s nominee, except as otherwise
set forth in the Indenture.

 

The Issuer and the Trustee, and any agent of the Issuer or the Trustee shall
treat as the owner of this Class A Note (a) for the purpose of receiving
payments on this Class A Note (whether or not this Class A Note is overdue), the
Person in whose name this Class A Note is registered in the Note Register at the
close of business on the applicable Record Date and (b) on any other date for
all other purposes whatsoever (whether or not this Class A Note is overdue), the
Person in whose name this Class A Note is then registered in the Note Register,
and none of the Issuer, the Trustee or any agent of the Issuer or the Trustee
shall be affected by notice to the contrary.

 

 5 

 

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

Interests in this Rule 144A Global Note may be exchanged for an interest in, or
transferred to a transferee taking an interest in, the corresponding Regulation
S Global Note subject to and in accordance with the restrictions set forth in
the Indenture and in the legend attached to this Class A Note and are otherwise
transferable in accordance with DTC’s rules and procedures in use at such time.
This Rule 144A Global Note is subject to mandatory exchange for Certificated
Notes under the limited circumstances set forth in the Indenture.

 

Upon exchange of or increase in any interest represented by this Rule 144A
Global Note, this Rule 144A Global Note shall be endorsed (or deemed to have
been endorsed) on Schedule A hereto to reflect the reduction of or increase in
the principal amount evidenced hereby.

 

The Class A Notes will be issued in minimum denominations of U.S.$250,000 and
integral multiples of U.S.$1 in excess thereof.

 

Title to Class A Notes shall pass by registration in the Note Register kept by
the Note Registrar. The Class A Notes may be transferred only in accordance with
the provisions of the Indenture.

 

No service charge shall be made for registration of transfer or exchange of this
Class A Note, but the Issuer, the Note Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Note Registrar or the Trustee shall be
permitted to request such evidence reasonably satisfactory to it documenting the
identity and/or signature of the transferor and the transferee.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE CLASS A NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND THE INDENTURE AND THE CLASS A NOTES AND ANY
MATTERS ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND
THE CLASS A NOTES (WHETHER IN CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK.

 

- signature page follows -

 

 6 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date first set forth above.

 

  MURRAY HILL FUNDING II, LLC,   Issuer           By: MURRAY HILL FUNDING, LLC,
  its Sole Member         By: /s/ Michael A. Reisner     Name: Michael A.
Reisner     Title:   Co-Chief Executive Officer

 

 7 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,   as Trustee         By:       Authorized
Signatory         Dated:  

 

 8 

 

 

ASSIGNMENT FORM

 

For value received ___________________________________________   does hereby
sell, assign, and transfer to

 

                 

 

  Please insert social security or other identifying number of assignee        
  Please print or type name and address, including zip code, of assignee:  

 

                                         

 

the within Security and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Security on the books of
the Trustee with full power of substitution in the premises.

 

  Date:     Your Signature  

 

(Sign exactly as your name appears in the security)

 

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in Securities Transfer Agents Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

 9 

 

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES

 

The outstanding principal amount of the Class A Notes represented by this Rule
144A Global Note on the Second Closing Date is U.S.$0. The following exchanges
of or increases in the whole or a part of the Class A Notes represented by this
Rule 144A Global Note have been made:

 

Date exchange/
increase/decrease
made   Original
principal
amount of this
Rule 144A
Global Note   Part of principal amount
of this Rule 144A Global
Note exchanged/
increased/decreased   Remaining principal
 amount of this Rule
144A Global Note
following such
exchange/
increase/decrease   Notation
made by or
on behalf
of the
Issuer                                                                         

 

 10 

 

 

RULE 144A GLOBAL NOTE
representing
CLASS A NOTES DUE 2027

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) TO A PERSON (1) THAT IS A “QUALIFIED PURCHASER”
(WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”) AND THE RULES THEREUNDER) OR AN ENTITY BENEFICIALLY
OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS (AS DEFINED FOR PURPOSES OF SECTION
3(c)(7) OF THE INVESTMENT COMPANY ACT), (2) THAT IS (X) A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT, AS
AMENDED (“RULE 144A”)) OR (Y) AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(A) OF REGULATION D UNDER THE SECURITIES ACT, AS AMENDED) WHO IS PURCHASING
THIS NOTE IN A NON-PUBLIC TRANSACTION, (3) THAT WAS NOT FORMED FOR THE PURPOSE
OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH BENEFICIAL OWNER OF THE HOLDER IS A
QUALIFIED PURCHASER), (4) THAT HAS RECEIVED THE NECESSARY CONSENT FROM ITS
BENEFICIAL OWNERS WHEN THE HOLDER IS A PRIVATE INVESTMENT COMPANY FORMED BEFORE
APRIL 30, 1996, (5) THAT IS NOT A BROKER-DEALER WHICH OWNS AND INVESTS ON A
DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF ISSUERS THAT ARE
NOT AFFILIATED PERSONS OF THE DEALER AND (6) THAT IS NOT A PLAN REFERRED TO IN
PARAGRAPH (A)(1)(i)(D) OR (A)(1)(i)(E) OF RULE 144A OR A TRUST FUND REFERRED TO
IN PARAGRAPH (A)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, IF
INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE BENEFICIARIES OF
THE PLAN OR (B) TO A PERSON THAT IS NOT A “U.S. PERSON” (AS DEFINED IN
REGULATION S UNDER THE SECURITIES ACT), AND IS NOT ACQUIRING A BENEFICIAL
INTEREST HEREIN FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S, AND, IN EACH CASE, IN COMPLIANCE
WITH THE CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE
REFERRED TO HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY
APPLICABLE JURISDICTION. THE ISSUER OF THIS NOTE HAS NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE INVESTMENT COMPANY ACT.

 

THE ISSUER, OR ON ITS BEHALF, THE COLLATERAL MANAGER, HAS THE RIGHT, UNDER THE
INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN THIS NOTE THAT IS A
U.S. PERSON AND IS NOT BOTH (A) A “QUALIFIED PURCHASER” OR AN ENTITY
BENEFICIALLY OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS (AS DEFINED FOR PURPOSES
OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) AND (B) (1) A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR (2)
AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE
SECURITIES ACT, AS AMENDED) WHO IS PURCHASING THIS NOTE IN A NON-PUBLIC
TRANSACTION TO SELL ITS INTEREST IN THE NOTE, OR MAY SELL SUCH INTEREST ON
BEHALF OF SUCH OWNER.

 

 

 

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
NOTE OR AN INTEREST HEREIN WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”) OR THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
AND (B) IF IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT
TO ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW OR REGULATION THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF ERISA OR
SECTION 4975 OF THE CODE (ANY SUCH LAW OR REGULATION AN “OTHER PLAN LAW”), ITS
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR AN INTEREST HEREIN WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH OTHER PLAN LAW.

 

ANY TRANSFER OF A BENEFICIAL INTEREST IN THIS NOTE IN VIOLATION OF THE FOREGOING
SHALL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY NOTICE OR INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE TRUSTEE, THE NOTE REGISTRAR OR ANY INTERMEDIARY.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

 2 

 

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE OR ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED APPLICABLE TAX CERTIFICATIONS (GENERALLY, IN THE
CASE OF U.S. FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR
APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES
PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE
INTERNAL REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF
A PERSON THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION
7701(a)(30) OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING
OBLIGATIONS MAY RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE,
INCLUDING U.S. FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE WILL
BE REQUIRED TO PROVIDE ANY INFORMATION AS IS NECESSARY (IN THE SOLE
DETERMINATION OF THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT) FOR THE ISSUER,
THE TRUSTEE AND ANY PAYING AGENT TO DETERMINE THEIR OBLIGATIONS UNDER FATCA (AS
DEFINED IN THE INDENTURE REFERRED TO HEREIN) (OR ANY INTERGOVERNMENTAL AGREEMENT
ENTERED INTO IN CONNECTION THEREWITH) OR ANY SIMILAR LAW.

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE AGREES TO TREAT THIS NOTE FOR
UNITED STATES FEDERAL, STATE AND LOCAL INCOME, SINGLE BUSINESS AND FRANCHISE TAX
PURPOSES AS AN EQUITY INTEREST IN THE ISSUER.

 

 3 

 

 

MURRAY HILL FUNDING II, LLC

 

RULE 144A GLOBAL NOTE
representing
CLASS A NOTES DUE 2027

 

Up to U.S.$50,000,000

 

A/R-4

 

December 1, 2017

 

CUSIP No.: 62706R AB3

 

ISIN No.:US62706RAB33

 

Murray Hill Funding II, LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promise to pay to CEDE & CO. or its
registered assigns, upon presentation and surrender of this Class A Note (except
as otherwise permitted by the Indenture referred to below), the principal sum as
indicated on Schedule A hereto on May 19, 2027, (the “Stated Maturity”) except
as provided below and in the Indenture.

 

The obligations of the Issuer under this Class A Note and the Indenture are
limited recourse obligations of the Issuer payable solely from the Collateral in
accordance with the Indenture, and following the realization of the Collateral
in accordance with the Indenture and the application of such amounts in
accordance with the terms of the Indenture, all claims of the Holders of Class A
Notes shall be extinguished and shall not thereafter revive.

 

The Issuer promises to pay interest, if any, on each Payment Date commencing
June 14, 2017 (or, if any such day is not a Business Day, the next succeeding
Business Day), in accordance with Section 11.1(a) of the Indenture. The interest
so payable on any Payment Date will, as provided in the Indenture, be paid to
the Person in whose name this Class A Note (or one or more predecessor Class A
Notes) is registered at the close of business on the Record Date for such
interest, which shall be the day (whether or not a Business Day) immediately
prior to such Payment Date.

 

This Class A Note is one of the “Delayed Draw Notes” and is issued pursuant to
and is entitled to the benefits of the Indenture, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Delayed Draw Note evidenced hereby was issued and is to be repaid.

 

The principal of this Class A Note matures at par and is due and payable on the
Stated Maturity, unless the principal of this Class A Note becomes due and
payable at an earlier date by declaration of acceleration, Optional Redemption,
Tax Redemption or otherwise. Notwithstanding the foregoing, the payment of
principal of this Class A Note may only occur in accordance with the Priority of
Payments.

 

 4 

 

 

All payments made by the Issuer under this Class A Note will be made without any
deduction or withholding for or on account of any tax unless such deduction or
withholding is required by applicable law, as modified by the practice of any
relevant governmental authority, then in effect or is required pursuant to the
Issuer’s agreement with a governmental authority. If the Issuer is so required
to deduct or withhold, then the Issuer will not be obligated to pay any
additional amounts in respect of such withholding or deduction.

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Authorized
Officers, this Class A Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

 

This Class A Note is one of a duly authorized issue of Class A Notes due 2027
(the “Class A Notes”) issued and to be issued under an amended and restated
indenture dated as of December 1, 2017 (as amended, supplemented, restated or
otherwise modified from time to time, the “Indenture”) between the Issuer and
U.S. Bank National Association, as trustee (the “Trustee”, which term includes
any successor trustee as permitted under the Indenture) and, solely as expressly
specified therein, in its individual capacity. Reference is hereby made to the
Indenture and all indentures supplemental thereto for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Issuer, the Trustee and the Holders of the Class A Notes and the terms upon
which the Class A Notes are, and are to be, authenticated and delivered. In the
event of any conflict or inconsistency between the Indenture and this Class A
Note, the Indenture shall control.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Transfers of this Rule 144A Global Note shall be limited to transfers of such
Global Note in whole, but not in part, to a nominee of DTC or to a successor of
DTC or such successor of DTC or such successor’s nominee, except as otherwise
set forth in the Indenture.

 

The Issuer and the Trustee, and any agent of the Issuer or the Trustee shall
treat as the owner of this Class A Note (a) for the purpose of receiving
payments on this Class A Note (whether or not this Class A Note is overdue), the
Person in whose name this Class A Note is registered in the Note Register at the
close of business on the applicable Record Date and (b) on any other date for
all other purposes whatsoever (whether or not this Class A Note is overdue), the
Person in whose name this Class A Note is then registered in the Note Register,
and none of the Issuer, the Trustee or any agent of the Issuer or the Trustee
shall be affected by notice to the contrary.

 

 5 

 

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

Interests in this Rule 144A Global Note may be exchanged for an interest in, or
transferred to a transferee taking an interest in, the corresponding Regulation
S Global Note subject to and in accordance with the restrictions set forth in
the Indenture and in the legend attached to this Class A Note and are otherwise
transferable in accordance with DTC’s rules and procedures in use at such time.
This Rule 144A Global Note is subject to mandatory exchange for Certificated
Notes under the limited circumstances set forth in the Indenture.

 

Upon exchange of or increase in any interest represented by this Rule 144A
Global Note, this Rule 144A Global Note shall be endorsed (or deemed to have
been endorsed) on Schedule A hereto to reflect the reduction of or increase in
the principal amount evidenced hereby.

 

The Class A Notes will be issued in minimum denominations of U.S.$250,000 and
integral multiples of U.S.$1 in excess thereof.

 

Title to Class A Notes shall pass by registration in the Note Register kept by
the Note Registrar. The Class A Notes may be transferred only in accordance with
the provisions of the Indenture.

 

No service charge shall be made for registration of transfer or exchange of this
Class A Note, but the Issuer, the Note Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Note Registrar or the Trustee shall be
permitted to request such evidence reasonably satisfactory to it documenting the
identity and/or signature of the transferor and the transferee.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE CLASS A NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND THE INDENTURE AND THE CLASS A NOTES AND ANY
MATTERS ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND
THE CLASS A NOTES (WHETHER IN CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK.

 

- signature page follows -

 

 6 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date first set forth above.

 

  MURRAY HILL FUNDING II, LLC,   Issuer           By: MURRAY HILL FUNDING, LLC,
  its Sole Member         By: /s/ Michael A. Reisner     Name: Michael A.
Reisner     Title:   Co-Chief Executive Officer

 

 7 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,   as Trustee         By:       Authorized
Signatory         Dated:  

 

 8 

 

 

ASSIGNMENT FORM

 



For value received ___________________________________________   does hereby
sell, assign, and transfer to

 

                 

 

  Please insert social security or other identifying number of assignee        
  Please print or type name and address, including zip code, of assignee:  

 

                                         

 

the within Security and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Security on the books of
the Trustee with full power of substitution in the premises.

 

  Date:     Your Signature  

 

(Sign exactly as your name appears in the security)

 

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in Securities Transfer Agents Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

 9 

 

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES

 

The outstanding principal amount of the Class A Notes represented by this Rule
144A Global Note on the Second Closing Date is U.S.$0. The following exchanges
of or increases in the whole or a part of the Class A Notes represented by this
Rule 144A Global Note have been made:

 



Date exchange/
increase/decrease
made   Original
principal
amount of this
Rule 144A
Global Note   Part of principal amount
of this Rule 144A Global
Note exchanged/
increased/decreased   Remaining principal  
amount of this Rule
 144A Global Note
following such
exchange/
increase/decrease   Notation
made by or
on behalf
of the
Issuer                                                                         



 

 10 

 